DETAILED ACTION
This Office action is in response to the amendment filed on 15 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2011/0249472; “Jain”) in view of Fu et al. (US Patent 10,804,808; hereinafter “Fu”; previously cited in the Office action dated 15 December 2021).
In re claim 1, Jain discloses a converter (Fig. 2) comprising: a first full-bridge circuit (e.g., 22, although 24 could alternately correspond to the first full-bridge) including a first leg (e.g., S1/S2) in which two switching elements are connected in series, and a second leg (e.g., S3/S4) in which two switching elements are connected in series; a second full-bridge circuit (e.g., 24, although 22 could alternately correspond to the second full-bridge) including a third leg (e.g., S1s/S2s) in which two switching elements are connected in series, and a fourth leg (e.g., S3s/S4s) in which two switching elements are connected in series; a transformer (26) including a first winding (left-hand side) and a second winding (right-hand side) that are magnetically coupled to each other (as shown), the first winding having one end connected to a midpoint of the first leg and having the other end connected to a midpoint of the second leg (as shown), and the second winding having one end connected to a midpoint of the third leg and having the other end connected to a midpoint of the fourth leg (as shown); and a control circuit (30) that controls switching of each switching element in each of the first full- bridge circuit and the second full-bridge circuit (see control signals to switches S1-S4 and S1s-S4s), wherein the first full-bridge circuit is on a low-voltage side (see [0005] and [0056]: the variable m is calculated according to the ratio of input and output voltages, and may be greater or less than 1; therefore either of the full-bridge circuits may be on the low voltage side), and the second full-bridge circuit is on a high-voltage side (id.; the other full-bridge circuit would be on the high voltage side), the control circuit soft-switches each switching element in the second full-bridge circuit (see [0043], Table III: in various modes, both switch legs in one of the full-bridge circuits may be soft-switched; see also [0041]: the control transitions through the various operating modes based on the power transfer level) in a state where the drain-source voltage of each switching element is zero ([0043], [0007]: i.e., Jain teaches that zero voltage switching (ZVS) is performed, which is understood by the skilled artisan to mean that a drain-source voltage across the switch is zero when it is turned on; further, it is noted that the term “drain-source voltage” is interpreted broadly to refer to a voltage across the current-carrying electrodes of the switch, regardless of the type of switch being used) and the control circuit hard-switches at least one, but not all, of the switching elements in the first full-bridge circuit and soft-switches remaining switching elements (id.: in various modes one of the switch legs in other full-bridge circuit may be hard switched, see for example switching patterns under Mode III and [0047]).
Jain does not disclose that the state in which soft-switching is performed for each switching element in the second full-bridge circuit further includes each diode connected in parallel to a respective switching element is turned on. Whereas Fu discloses a dual-active bridge converter (Fig. 1) in which each switching element (S1-S8) in each full-bridge circuit comprises a parallel diode (66), and that when the control circuit (38) soft-switches any of the switching elements, it is done in a state where the diode is turned on and the drain-source voltage is zero (Col. 4, lines 14-34 and Col. 10, lines 3-9) in order to facilitate current dissipation by reducing transient voltages across the switch in preparation for the turning on of the switch (id.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Jain by using diodes connected in parallel to each switching element, and such that the state in which soft-switching is performed for each switching element in the second full-bridge circuit further includes that each diode connected in parallel to a respective switching element is turned on, in order to facilitate current dissipation by reducing transient voltages across the switch in preparation for the turning on of the switch as taught by Fu.
In re claim 2, Jain discloses wherein the control circuit hard-switches the two switching elements in one of the first leg and the second leg, and soft-switches the two switching elements in the other of the first leg and the second leg (see [0043], Table III, various Modes have switching patterns in which one leg is soft switched and the other leg is hard switched).
In re claims 3 and 7, Jain discloses wherein the control circuit hard-switches the at least one of the switching elements in the first full-bridge circuit when the reactive power is switched to the active power (as explained above, depending on the mode, the control circuit hard switches one or more switching elements in one or more legs of the full-bridge circuits, which is thus interpreted to be performed including when reactive power or active power is being transferred).
In re claim 4, Jain discloses an inductance component (L) connected in series to the first winding or the second winding (see [0025]: L may be formed in some cases by a combination of the leakage inductance of the transformer and either an additional external or integrated inductor winding in series to meet the high inductance requirement), wherein each switching element in each of the first full-bridge circuit and the second full-bridge circuit includes a capacitor, which is a parasitic capacitance or a combination of a parasitic capacitance and an external real element, and a capacitance of each of the capacitor of the first full-bridge circuit and the second full-bridge circuit is equal to each other (i.e., a parasitic drain-source capacitance is inherent to the switching elements as understood in the art; see also [0049] and [0058]), an inductor current (iL) that flows through an equivalent inductor of the transformer and the inductance component with timing of switching between turn-on and turn-off of the switching elements that are to be soft-switched is larger than or equal to a threshold current (see [0049]), and the threshold current is set to make energy accumulated in the equivalent inductor greater than or equal to energy accumulated in the capacitors of the switching elements that are to be soft-switched (id.).
In re claim 5, Jain discloses wherein 
    PNG
    media_image1.png
    28
    124
    media_image1.png
    Greyscale
 is satisfied, where Iref is the threshold current, Vx is an input voltage of the first full-bridge circuit, C is the capacitance, L is an inductance of the equivalent inductor, and a is a correction factor (i.e., Jain discloses in [0049] that the threshold current is set such that the energy accumulated in the leakage inductance is sufficient to discharge the switch capacitances, as explained above; therefore, it is the implicit teaching of Jain that the above equation is satisfied).
In re claim 6, Jain discloses wherein 
    PNG
    media_image2.png
    28
    119
    media_image2.png
    Greyscale
 is satisfied, where Iref is the threshold current, Vx is an input voltage of the first full-bridge circuit, C is the capacitance, L is an inductance of the equivalent inductor, and a is a correction factor (i.e., Jain discloses in [0049] that the threshold current is set such that the energy accumulated in the leakage inductance is sufficient to discharge the switch capacitances, as explained above; therefore, it is the implicit teaching of Jain that the above equation is satisfied).

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838